PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/448,048
Filing Date: 2 Mar 2017
Appellant(s): MacPaw Inc.


Jonathan D. Cheng
__________________
67912
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/9/22.

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 9/9/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1, 2, 6, 7, 9-12, 15, 20, 22, 24, 28-31, and 34-37 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1-2, 10-12, 20, 22, 24, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitek (US 2010/0114714 A1) in view of Lawson et al. (US 2017/0142263 A1), Zargahi et al. (US 2012/0143694 A1), and Tenforum published March 27, 2016 (reference U on the Notice of References Cited).
Claim(s) 6-7, 9, 28, 29, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitek in view of Lawson, Zargahi, and Tenforum as applied to claim(s) 1 and 20 above and further in view of Boran published 1/25/17 (reference U on the Notice of References Cited dated 6/25/20).

Response to Argument

A.  Rejection of Claims 1, 2, 6, 7, 9-12, 15, 20, 22, 24, 28-31, and 34-35.
With regard to rejection of claim(s) 1, 2, 6, 7, 9-12, 20, 22, 24, 28-29, and 34-35 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the Appellants contends:

The Appellants contends a) “The tracking of usage statistics is a technological problem in the computer arts that has arisen in response to the advent of wireless subscriber networks and cloud computing services (e.g., platform-as-a-service (PaaS), software as a service (SaaS), etc.), which in many cases charge, distribute subscription proceeds, and/or perform other tasks based on usage.” b) “Thus, the claims are clearly directed to a solution that “is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” i.e., how to collect and compare usage statistics for different forms of applications (e.g., for a PaaS or SaaS system).” c) “Since the issue of usage statistics did not exist in a pre-networked world, “the claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world.” DDR Holding” and d) “Applicant also notes that the claims are similar and analogous to Example 40 (Adaptive Monitoring of Network Traffic Data) in the U.S. Patent Office’s Subject Matter Eligibility Examples. Specifically, in that example, the claims recited a method that only collected network traffic data when an abnormal condition was detected. Similarly, the present claims only count usages of applications when certain behavioral pattern(s) are detected.” (see Br. 5-6).
“In particular, the claims utilize behavioral patterns to differentiate between the utilization of active applets, passive applets, non-applets that do not require authorization, and non- applets that do require authorization … In other words, “[i]t is the incorporation of the claimed rules, not the use of the computer, that ‘improved the existing technological process’ by allowing the automation of further tasks.” McRO, Ine. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Specifically, it is the claimed combination of rules for active applets, passive applets, non-authenticating non- applets, and authenticating non-applets — nor the use of the computer alone — that improves the technological process of resource sharing, by enabling an “apples-to-apples” comparison between the different forms of software applications. Accordingly, the claims are also analogous to those found patent-eligible in McRO.” (see Br. 5-6).
The Examiner respectfully disagrees because regarding I a-c, the invention is accounting for a multitude of usage methods for use in revenue generation.  The invention is utilizing data previously accessible (behavioral patterns) to perform an analysis and the results of the analysis are used to calculate revenue sharing.
The claims here are not like those the Federal Circuit found patent eligible in DDR because applicant’s claim(s) here is/are not solving an internet-centric problem specifically arising in the realm of computers or computer networks because applications and usage calculations existed prior to the internet and can be performed without the internet.  Further the claimed solution is not necessarily rooted in computer technology because a generic computer can perform the claimed solution.
The claims here are not like those in Example 40 because the claims here do not gather additional data in response analyzing the initial data and instead perform an analysis after gathering data.

Regarding II, the claims here are not like those the Federal Circuit (Court) found patent eligible in McRO because the patent claims here do not address problems unique to claimed rules that enable automation of specific animation tasks that previously could not be automated.  Additionally, the McRO court discusses the absence of preemption in determining that the claimed invention was not "directed to" a judicial exception. Other decisions, however, do not consider the absence of preemption as conferring patent eligibility (e.g., Synopsys, Fair Warning, Intellectual Ventures v. Symantec, Sequenom, and OIP). Furthermore the test is not preemption but the two step alice test.
Additionally, the current claims are directed to a business problem of defining certain behaviors as usage of certain applications, calculating usage of the defined behaviors, and calculating payment based on the calculated usage.  However none of these are improvements to a computer as the steps mentioned can be done by a generic computer.
Finally, there is no “by enabling an “apples-to-apples” comparison between the different forms of software applications” claimed.

Therefore, for the reasons provided above, the Examiner respectfully requests that the rejection of claim(s) 1, 2, 6, 7, 9-12, 20, 22, 24, 28-29, and 34-35 under 35 U.S.C. § 101 be sustained.

B.  Rejection of Claims i) 1-2, 10-12, 20, 22, 24, and 35 and ii) 6-7, 9, 28, 29, and 34.
With regard to rejection of 
claim(s) 1-2, 10-12, 20, 22, 24, and 35 under 35 U.S.C. 103 as being unpatentable over Vitek (US 2010/0114714 A1) in view of Lawson et al. (US 2017/0142263 A1), Zargahi et al. (US 2012/0143694 A1), and Tenforum published March 27, 2016 (reference U on the Notice of References Cited), and
claim(s) 6-7, 9, 28, 29, and 34 under 35 U.S.C. 103 as being unpatentable over Vitek in view of Lawson, Zargahi, and Tenforum as applied to claim(s) 1 and 20 above and further in view of Boran published 1/25/17 (reference U on the Notice of References Cited dated 6/25/20),
the Appellants contends:

Regarding claim(s) 1, the Appellants contends respectively a, b, c, d (first, second, third, and notability) “In summary, the Office Action has relied upon multiple levels of hindsight bias to combine explicitly expressed alternatives in Vitek into a single embodiment. Firstly, the Office Action combined the explicitly recited alternatives of widget-like and non-widget-like applications into a single embodiment that comprises both widget-like and non-widget-like applications. Secondly, the Office Action combined the explicitly recited alternative ways of quantifying user interactions into a single embodiment that quantifies user interactions in multiple ways. Thirdly, the Office Action combined the first contrived embodiment that comprises both widget-like and non-widget-like applications with the second contrived embodiment that quantifies user interactions in multiple ways, into a single embodiment that quantifies user interactions differently based on whether the application is widget-like or non-widget-like.
Notably, even this triple-level, hindsight-biased, contrived embodiment does not differentiate between active and passive widget-like applications and between non-authenticating and authenticating non-widget-like applications, as would still be required by Claim -1. At no point does the Office Action address this four-fold differentiation” (see Br. 8-11, specifically Br. 11 for the citations above).
The Examiner respectfully disagrees because regarding Ia appellant’s main argument is that Vitek doesn’t teach both active and passive applets, and non-applets.  The main reason for this argument is that Vitek [0012] which states alternatively however the office action dated 9/9/21 states i) or ii) alternatively.  This is supported by [0025] which is also cited in the office action dated 9/9/21 and states a) “Additionally” instead of alternatively and b) provides a more detailed version of the information in [0012].  Appellant is correct that [0020] and 210 is a typographical mistake however the entire remainder of the Vitek citations states applications 212.  Furthermore, the remaining citations [0012, 0025] for both active and passive applets and non-applets clearly states or refers to applications 212 (not 210), where 212 is a plurality of types of applications.

Regarding Ib, since there are multiple application types (both active and passive applets, and non-applets), the applications are not the same.  Futhermore, Vitek is not cited for “searching for one or more behavioral patterns in the usage data for that application, wherein each of the one or more behavioral patterns comprises one or more events, and wherein the one or more behavioral patterns for which the usage data is searched vary based on a type of the application.”

Regarding Ic, Vitek is not cited for “calculating a resource share for each of the plurality of applications based at least in part on the usages counted for the plurality of applications,
wherein the one or more behavioral patterns comprise
for active applets in the plurality of applications managed by the resource distribution system, a first behavioral pattern that comprises any first one of the plurality of events followed by any second one of the plurality of events, for passive applets in the plurality of applications managed by the resource distribution system, a second behavioral pattern that comprises at least two user interactions, for non-applets in the plurality of applications managed by the resource distribution system that do not require authorization, a third behavioral pattern that comprises a combination of an activation followed by any one of the plurality of events and a heart- beat event followed by any one of the plurality of events, and, for non-applets in the plurality of applications managed by the resource distribution system that require authorization, a fourth behavioral pattern that comprises a sign-in followed by any one of the plurality of events”.

Regarding Id, Vitek is not cited for “for non-applets in the plurality of applications managed by the resource distribution system that do not require authorization, and,
for non-applets in the plurality of applications managed by the resource distribution system that require authorization.”

Furthermore, in response to appellant's arguments against the references individually in Ia-d, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding claim(s) 1, the Appellants contends “ even assuming, arguendo, that the usage model in Lawson can be interpreted as detecting a behavioral pattern of one or more actions in an application, Lawson explicitly teaches “assigning a usage model to the account.” Lawson, { [0022] (emphasis added). This enables a developer to customize the behavior of the application based on the account holder, for example, to “set up the redirection of an application to trigger billing of the account holder.” Jd. These usage models are not assigned to the applications themselves..” (see Br. 12-13).
Regarding claim 1, the Appellant contends “Simply put, it would not have been obvious to incorporate the platform-based applications of Lawson into the client-based applications of Vitek, since doing so would not make sense. Nor is there any evidence of record as to how or if such a mixture of client-based and platform-based applications, for the purposes of revenue sharing, can even be done.”
The Examiner respectfully disagrees because appellant’s argument regarding II is Lawson teaches a usage model for an account not usage model of the application.  However, appellant is incorrect as Lawson teaches a usage model for an application on an account and thus teaches a usage model for the application.  Simply put, the claims only require determining that usage (behavior pattern) exists and counting the amount of usage (see the searching, for each, calculating to end of claim limitations) as there is no mention of prevention of the application being part of an account.  
Regarding III, appellant’s argument is that Vitek and Lawson combined would not address revenue sharing.  However Lawson shows determining usage of an application and incorporating the usage data into payment data (billing) as noted by Lawson [0026].  Lawson [0017] further teaches a) an account for the application developer (the application(s) of the developer) and sub-accounts for the user (the developer’s application(s) used by a user) and b) the billing (usage) of the users determines revenue of the developer.  Thus Lawson would help in the revenue sharing of Vitek.
Furthermore, in response to appellant's arguments against the references individually in II and III, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding claim(s) 1, the Appellants contends “The Office Action appears to have relied on Zargahi for the proposition that different types of applications may be associated with different usage events” (see Br. 13-14).
Regarding claim(s) 1, the Appellants contends “Consequently and importantly, the usage data in Zargahi could not be searched for behavioral patterns that differentiate between interactions” (see Br. 14).

Regarding IV, appellant notes Zargahi teaches number of actions by a user with an application where the user actions are based on an application type (usage data itself differs depending on the type of application).  The appellant then states Zargahi doesn’t teach the same facts it previously said it does.  Either Zargahi teaches the actions are based on an application type or it does not.  Clearly Zargahi does teach number of actions by a user with an application where the user actions are based on an application type thus usage data itself differs depending on the type of application.
Regarding V, since Zargahi teaches usage data itself differs depending on the type of application it also can be searched for behavioral patterns that differentiate between interactions.  However, more importantly, Zargahi is not cited for “searching for one or more behavioral patterns in the usage data for that application, wherein each of the one or more behavioral patterns comprises one or more events, and wherein the one or more behavioral patterns for which the usage data is searched vary based on a type of the application, and
for each of the one or more behavioral patterns found in the usage data for that application, counting the one or more events in that behavioral pattern as a single usage of that application, and
calculating a resource share for each of the plurality of applications based at least in part on the usages counted for the plurality of applications,
wherein the one or more behavioral patterns comprise
for active applets in the plurality of applications managed by the resource distribution system, a first behavioral pattern that comprises any first one of the plurality of events followed by any second one of the plurality of events, for passive applets in the plurality of applications managed by the resource distribution system, a second behavioral pattern that comprises at least two user interactions, for non-applets in the plurality of applications managed by the resource distribution system that do not require authorization, a third behavioral pattern that comprises a combination of an activation followed by any one of the plurality of events and a heart- beat event followed by any one of the plurality of events, and, for non-applets in the plurality of applications managed by the resource distribution system that require authorization, a fourth behavioral pattern that comprises a sign-in followed by any one of the plurality of events”.

Furthermore, in response to appellant's arguments against the references individually in IV and V, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding claim(s) 1, the Appellants contends “The Office Action appears to have relied on Zargahi for the proposition that different types of applications may be associated with different usage events” and “UAC is not password protection for “non-applets in the plurality of applications managed by the resource distribution system,” as required by Claim 1” (see Br. 14-15).
Regarding claim(s) 1, the Appellants contends “even if Tenforums did suggest the existence of non-applets that require authorization, nothing in Tenforums or any other of the cited prior art references discloses or suggests counting usage via behavioral patterns that differ based on whether or not a non-applet requires authorization” (see Br. 15).

Regarding VI, Tenforums item # 2 on March 27, 2016 teaches passwords for protection for some applications not all thus both use and non use of authorization.  The claim does not say password protection that is not UAC nor that the resource distribution system is dissimilar to Microsoft Windows™ operating system.
Regarding VII, Tenforums isn’t cited for “counting usage via behavioral patterns that differ based on whether or not a non-applet requires authorization”.  The argument that the other references also don’t teach provides no specific argument for the examiner to respond to.  Thus, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding claim(s) 1, the Appellants contends a) “For example, the Office Action relied on paragraph [0033] in Zargahi to disclose the claimed “heart-beat event. … It is unclear what the Office Action has relied upon, since nothing in this statement suggests a heart- beat event.” And b) “As another example, the Office Action relied on Tenforums to disclose the claimed “sign- in.” However, as discussed above, at most, Tenforums suggests signing into Microsoft Windows™, not “non-applets in the plurality of applications managed by the resource distribution system.”” (see Br. 15-16).

Regarding VIII a, while Appellant cited to a Wikipedia article to define heart beat the instant specification [0032] provide an example of a heart beat event as “monitors which applications are currently launched and sends corresponding heartbeat events (i.e., active/inactive)”.  The instant specification example is similar to Zargahi’s “Detecting whether an application is currently being used, is frozen in the background, or has been recently used.”
Regarding VIII b, the features upon which applicant relies (i.e., “for non-applets that require authorization, a behavioral that comprises a sign-in” where the sign in for the application is not also a sign in used for Microsoft Windows) are not recited in the rejected claim(s) as the claim(s) only recite(s) “for non-applets that require authorization, a behavioral that comprises a sign-in” thus a sign in for an application.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore regarding VIII a and b, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Appellant doesn’t provide different arguments for independent claim(s) 20.  Claim(s) 2, 6, 7, 9-12, 22, 24, 28, 29, 34, and 35 depend from claim(s) 1 or 20.  The Examiner maintains the rejection for claim(s) 2, 6, 7, 9-12, 20, 22, 24, 28, 29, 34, and 35 would have been obvious over the cited references for at least the same reasons as explained and applied above for claim(s) 1.

Therefore, for the reasons provided above, the Examiner respectfully requests that the rejection of claim(s) 1-4, 6, 8, 10-13, 15, 17, 19-22, 24, and 26 under 35 U.S.C. § 103 be sustained.


CONCLUSIONS

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



Conferees:

/Patricia Munson/Supervisory Patent Examiner,Group Art Unit 3624

Jerry O’Connor   /GJOC/Supervisory Patent Examiner,Group Art Unit 3624






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.